Title: Christopher Greenup to Thomas Jefferson, 9 October 1815
From: Greenup, Christopher
To: Jefferson, Thomas


          
            Sir
            Frankfort  K. Octo 9th 1815
          
          Being unable to ride either on Horseback or in a Carriage (by an obstinate Rheumatic) the distance Mrs Henderson lives from this (35 miles) I engaged a Mr Stephens to attend the taking her deposition, for fear of another failure—I furnished interrogatories and also forwarded the Copy of James Henderson’s affidavit with your letters of explanation, which were laid before the Commissioners, and also read to her. The Depo was taken at her present place of dwelling, she keeping no house of her own, and is herewith inclosed. John Henderson attended—I understand she is very old and appeared forgetful—I write in pain so conclude with assurances of my
          
            High respect and consideration
            Christr Greenup
          
        